           Case 1:19-cr-00862-VEC Document 306 Filed 01/19/21           Page
                                                                     USDC    1 of 1
                                                                           SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
UNITED STATES DISTRICT COURT                                         DATE FILED: 01/19/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    :
                                                              :
                                                              :
 CARMELO VELEZ et al.,                                        :
                                                              :
                                          Defendants.         : 19-CR-862 (VEC)
 ------------------------------------------------------------ X
                                                                    ORDER
VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 10, 2020, the Court ordered Defendant Michael Gonzalez to

propose a briefing schedule on motions to sever or for bills of particulars by no later than

January 15, 2021, Dkt. 295;

       WHEREAS on January 12, 2021, the Court extended this deadline to Friday, January 29,

2021, Dkt. 302; and

       WHEREAS on January 19, 2021, Mr. Gonzalez plead guilty pursuant to a plea

agreement;

       IT IS HEREBY ORDERED that Defendants interested in filing motions to sever or for

bills of particulars must confer amongst themselves and select Defense counsel for one

Defendant to file a joint letter motion with the Court proposing a briefing schedule for such

motions. This letter motion is due no later than Friday, January 29, 2021.



SO ORDERED.

Dated: January 19, 2021
      New York, NY
                                                             ______________________________
                                                                   VALERIE CAPRONI
                                                                   United States District Judge
